Citation Nr: 0421094	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material has been received to reopen the 
claim of entitlement to service connection for a bilateral 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to April 1950 
and from March 1967 to March 1969.  He also performed 
extensive service in the reserve.  

This appeal arises from a May 2002 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).
 
This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.


FINDINGS OF FACT

1.  In November 2000, the veteran's petition to reopen the 
claim of entitlement to service connection for a bilateral 
knee disorder was denied.  The veteran was notified of that 
decision in that same month, but he did not appeal.

2.  Evidence received since the November 2000 decision is 
relevant and probative to the issue, and it is so significant 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the November 2000 decision is new 
and material, and the claim of entitlement to service 
connection for a bilateral knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  Collectively the law 
governing these enhanced duties is known as the Veterans 
Claims Assistance Act of 2000. (VCAA). 

In the decision herein, the Board only reopens the claim of 
entitlement to service connection for a bilateral knee 
disorder.  The decision on the merits is the subject of 
remand below.  Hence, applicability and fulfillment of the 
VCAA will be addressed in the remand. 

Factual Background

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for 
arthritis may be granted if the disorder was compensably 
disabling within one year of the veteran's separation from 
active duty.

Rating decisions are final, and are not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen this claim, VA must receive new and 
material evidence with which to do so.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The evidence before the RO at the time of the November 2000 
decision consisted of service medical records, private 
medical records dated in January 1967, VA examination reports 
dated in August 1972 and September 1980, newspaper articles 
received in February 1985, and a February 1975 hearing 
transcript.

The available service medical records noted a bruised left 
knee due to an automobile accident in January 1967, 
complaints of burning knees in September 1967 that was 
possibly early arthritis, and a sprained right knee in June 
1979.  Private medical records dated in January 1967 from 
Jameson Memorial Hospital noted a left knee contusion as a 
result of an automobile accident.  An August 1972 VA 
examination report did not diagnose a knee disability, but a 
September 1980 VA examination report did diagnose 
degenerative arthritis of the knees.  A February 1985 hearing 
transcript contained the veteran's statements regarding an 
accident and injuries to both knees.  Newspaper articles 
received in February 1985 documented the January 1967 
automobile accident.

Evidence received since the November 2000 decision includes 
various private and VA medical records.  Of import to the 
claim to reopen is an April 2003 opinion from Thomas S. 
Mazzonigro, M.D., who opined that the veteran's bilateral 
knee disorder was not at least as likely as not due to or 
aggravated by service.  As this opinion must be considered in 
considering the merits of the claim the Board finds that new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a bilateral knee 
disorder.   38 C.F.R. § 3.156 (2001).

The Board finds that an April 2003 examination report 
contained evidence that is both new and material to the 
veteran's claim.  In this respect, the examiner provided an 
opinion regarding the origin of the veteran's bilateral knee 
disorder.  At the time of the November 2000 decision there 
were no medical opinions of record regarding the etiology of 
the knee disorder; thus, the opinion is sufficient to reopen 
the claim. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral knee 
disorder is reopened. 



REMAND

VA correspondence dated in April 2001 failed to satisfy the 
notice requirements of the VCAA.  In this regard, the veteran 
was provided a generic letter which did not specifically 
inform him of pertinent relevant evidence needed to 
substantiate his claim.  The letter specifically failed to 
identify what specific evidence VA would secure in trying to 
substantiate the claim and what evidence the appellant was 
required to submit to substantiate the claim.  Thus, further 
development is required.

A DD Form 214 shows that the veteran's first period of active 
duty was from May 1948 to April 1950.  Notably, there are no 
service medical records from this period of service.  Hence, 
the RO should ensure that all service medical records that 
have not been obtained are requested and associated with the 
claims file.  

Finally, the veteran underwent an April 2003 VA examination 
and the physician opined that bilateral osteoarthritis was 
not related to service.  In his synopsis of the veteran's 
medical history, however, the examiner failed to address a 
September 1967 service medical record that indicated that the 
appellant possibly had early arthritis of the knees.  Whether 
this record was overlooked by the examiner or not, the Board 
finds that this record to be significant enough to warrant 
further consideration particularly since a nexus was not 
found between arthritis and service.  For this reason, the 
examination report is inadequate.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for 
arthritis of the knees since service.  
Thereafter, the RO should attempt to 
secure all pertinent records for 
association with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
appellant and his representative must be 
notified of unsuccessful efforts in this 
regard.  

2.  The RO should take appropriate steps 
to obtain the veteran's service medical 
records from his first period of active 
duty from May 1948 to April 1950.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice of the pertinent relevant 
evidence and information not of record 
needed to support his claim.  He should 
also be asked to submit any pertinent 
evidence in his possession.  

4.  Upon completion of the development 
described above, the veteran must be 
afforded an orthopedic examination to 
ascertain the nature and etiology of 
bilateral arthritis of the knee.  The 
claims folder must be provided to and 
reviewed by the physician.  All tests or 
studies necessary to make this 
determination should be ordered.  Based 
on examination findings, review of 
historical records, and medical 
principles, the physician should opine, 
with full supporting rationale, whether 
it is at least as likely as not that 
arthritis of the knees is related to 
service or any event that occurred 
therein.  The examiner should also 
address whether it is at least as likely 
as not that arthritis was compensably 
disabling within a year of the 
appellant's separation from service.  In 
doing so, the examiner should address the 
significance, or lack thereof, of the 
September 1967 service medical record.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

6.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



